ACCEPTED
                                                                                           141400604-CV
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   4/20/2015 12:53:31 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                                 14-14-00604-CV
       BRIDGESTONE LAKES COMM. IMPROVEMENT ASS’N, INC.
                                                                       FILED IN
                                                                14th COURT OF APPEALS
                                     Appellant                     HOUSTON, TEXAS
                                                                4/20/2015 12:53:31 PM
                                        V.
                                                                CHRISTOPHER A. PRINE
                                                                         Clerk
         BRIDGESTONE LAKES DEVELOPMENT COMPANY, INC.,
     ROBERT A. HUDSON, CLAUDIA HUDSON, and TIFFANY ROATH
                                     Appellees


         ON APPEAL TO THE FOURTEENTH COURT OF APPEALS
               FROM THE 152nd JUDICIAL DISTRICT COURT
                         TRIAL CASE NO. 2011-53723


                    MOTION FOR EXTENSION OF TIME
                       TO FILE APPELLANTS’ BRIEF


TO THE HONORABLE COURT OF APPEALS:
      COMES NOW APPELLANT, BRIDGESTONE LAKES COMMUNITY

IMPROVEMENT ASSOCIATION, INC. and files this, their Motion for extension

of time in which to file their brief. Appellant would show as follows:

                                         1.

      Appellant is Bridgestone Lakes Community Improvement Association, Inc,

and Appellees are Robert A. Hudson, Claudia Hudson and Tiffany Roath.
                                           2.

      On August 25, 2014, Appellant filed a Designation of Clerk’s Record for this

case. It was envelope 2276771. It was deemed “accepted” but apparently did not

reach the post-judgment department. (See Ex. “A”, incorporated herein by

reference). Despite resending this letter twice, the Supplement did not contain the

documents requested. Counsel is now checking to assure that everything requested

is finally filed. Checking is an involved process, as nothing is in chronological order

and responses do not follow motions and orders do not follow responses. The most

recent supplement was filed March 30, 2015. However, the brief is slated by the

clerk to be due today, April 20, 2015. This is an involved appeal, with at least three

interlocutory orders to be appealed. (three partial summary judgments). It requires

thirty days after the record became complete to get it done and do justice to this case.

Appellant asks for a seven day extension, until and including April 27, 2015. This

will still be less than thirty days from the time the record was filed.

                                           3.

      Three extensions have been granted, but they were all before the record was

complete. Appellant bore no fault in the problems there have been in assembling

the record. It should not be penalized for something it didn’t cause.
                                          4.

      Judgment was signed July 21, 2014 after summary judgment. Notice of

Appeal was filed in the trial court on July 24, 2014. The Reporter’s Record was filed

on December 5, 2014. The Supplemental Clerk’s Record was filed March 30, 2015.

                                          5.

      Appellee’s counsel was been consulted by email late last night and contacted

by telephone this morning but it is unknown whether Appellee is unopposed to this

extension.

                                          6.

      In addition to working at the trial level in this case (fighting a Motion to Raise

the Supersedeas Deposit) and working on this appeal, Counsel for Appellant has had

her time taken up by the following:

   1) A short illness;

   2) A move of her office, which had her office in upheaval for about three weeks

      because she is a solo who did the preparation herself;

   3) Briefing on the Merits and Reply Brief in the Supreme Court in No. 14-0517;

      In the Interest of M.M.M. and S.H.M.;

   4) Work on 14-14-00169-CV: Tauch v. Scott;

   5) Work on 04-14-00655; Hosek v. Scott; and

   6) Negotiations in 03-14-00672-CV; Dunn v. Mariott Hotel Corp.
                            CONCLUSION & PRAYER

      The reason for this extension is because Appellant was not at fault in having

a Clerk’s Record that was not completely filed until March 30, 2015, and now that

the record is probably complete, Counsel needs at least twenty-eight days to present

Appellant’s several points of error. Appellant asks this Court for an extension of

seven days of the deadline to file its brief, until April 27, 2015. This extension is

not asked for for purposes of delay, but so that justice may be done.

      WHEREFORE, PREMISES CONSIDERED, APPELLANT asks this Court

to extend the deadline for filing their Brief seven days until April 27, 2015, and for

such other and further relief as may be just.

                                                Respectfully submitted,

                                                _____/s/ MB CHIMENE_________

                                                THE CHIMENE LAW FIRM
                                                Michele Barber Chimene
                                                TBN 04207500
                                                2827 Linkwood Dr.
                                                Houston, TX. 77025
                                                PH: (832) 940-1471; no fax
                                                michelec@airmail.net

                        CERTIFICATE OF CONFERENCE

      Appellant’s counsel has contacted Joseph Callier’s office today and emailed
yesterday, and was unable to obtain a response.
                                            ______/s/ MB CHIMENE________
                        CERTIFICATE OF SERVICE

      A true and correct copy of this Motion for Extension has been served on
counsel for Appellees, Joseph Callier at Callier and Garza, LLP, 4900 Woodway,
Ste. 700, Houston, TX. 77056, callier@callierandgarza.com on April 20 2015 by
ECF and email.
                                            ______/s/ MB CHIMENE_________
                             The Chimene Law Firm
                                                       15203 Newfield Bridge Ln.
                                                          Sugar Land, TX. 77498
                                                           michelec@airmail.net

                                  August 4, 2014

Ms. Washington
Clerk, Harris County Post-Trial
201 Caroline St.
Houston, TX. 77002

      Re: Cause No. 2011-53723; Bridgestone Lakes Comm. Improv. Ass’n, Inc.
      v. Bridgestone Lakes Development Co., Inc., et al.; On appeal to the Houston
      Fourteenth Court of Appeals

Dear Ms. Washington:

      My client wishes to appeal the above-referenced case and the case has been
assigned to the Fourteenth Court of Appeals. Please assemble a Clerk’s Record for
the appeal and let the undersigned know what you require as far as costs. The Clerk’s
Record should contain, at a minimum, the following:

   1) Docket sheet for the case;
   2) The live pleadings. I believe these are the Fourth Amended Petition,
      (56519299, 56867837, 56827910-11, 56724671), First Amended Answer,
      (51258891); Counterclaim for Indemnity, (51258890); and Answer to
      Counterclaim for Indemnity, (54398789);
   3) All Motions for Summary Judgment or Motions for Partial Summary
      Judgment. I believe there are three in all. (53742141, 55085755, 55086250,
      54783970, 55199860; Please include all the exhibits;
   4) All Responses to Motions for Summary or Partial Summary Judgment and the
      exhibits and Affidavit of Susan Rice (55261801, 55261802-816 [exhibits],
      55244608, 55231687, 55244609-16, 55231685 [exhibits], 58738907,
      58738908-12 [exhibits], 58365343, 58789159, 58789160-61 [exhibits] ;
Pg. 2, Letter to Clerk
Cause No. 2011-53723

5) Any orders on summary judgments or partial summary judgments (59945464,
   There should be more than this one?);
6) Motions to Dismiss (56708632, 56680574, 56680575 [exhibit], 56535043
7) Attorney invoices (56680580)
8) Motion for sanctions (56535063)
9) Order signed denying attorney fees (56470769)
10)      Order signed denying Motion to Dismiss (58179066)
11)      Any Motions Attys’ fees, for Reconsideration of attorneys’ fees or
   responses thereto (55799762, 55720915, 55409825, 55376021, 56431452,
   56394199, 56394200 [exhibit], 56247737, 56247739 [exhibit], 58372964,
   58751643)
12)      Any requests for rehearing of Motions for New Trial (54493830,
   55143738, 55143741-43, 55199437, 55199441-68 [exhibits], 55155445,
   55357706, 55357707-13 [exhibits], 55360995, 55331513, 55331518-15
   [exhibits],
10)Hudson, et al’s Objection to the Affidavit of Linda Wilkinson (58874286);
11)Defendants’ Objection to the Affidavit of David Beyer (55874178);
12) Reply to Bridgestone Lakes Comm. Improv. Ass’n, Inc’s Response to
Defendants’ No Evidence Motion for Summary Judgment and exhibits;
13) Docket Control Order/ Pre-Trial Order (3/5/14);
14) Order for Interlocutory Summary Judgment (repetitive of above request);
15) Proposed Findings of Fact;
16) Second Supplemental CPRC 18.002 attorneys’ fees affidavit;
17) Findings of Fact and Conclusions of Law (61142952);
18) Affidavit of M. Susan Rice (4/4/14);
19) Hudson, et al’s Request for Amended Findings of Fact (61287892);
20) Plaintiff’s Response to Hudson, et al’s Request for Amended Findings of
Fact (61322076);
21) Final Judgment (6/27/14);
22) Order Modifying and Amending Temporary Orders (6/27/14);
23) Hudson, et al’s Motion to Modify Judgment (61416248);
24) Order Modifying and Amending Temporary Orders Signed (7/21/14);
25) Notice of Appeal;
26) Letter to Court Reporter;
27) This Letter to Clerk
       Please let me know if you believe I have omitted anything significant. The
entire list of documents in the case was not retrievable via the internet.

      Thank you.

      Respectfully submitted,
      /s/ MB CHIMENE

      Michele Barber Chimene
      TBN 04207500